Citation Nr: 1447140	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation for erectile dysfunction, including as secondary to the award of compensation for prostate cancer under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1976, although the Veteran's service was honorable through September 9, 1975, and other than honorable thereafter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for compensation for prostate cancer under 38 U.S.C.A. § 1151, as well as denied compensation for disabilities residual to prostate cancer, to include erectile dysfunction. 

In February 2013, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record. 

In November 2013, the Board remanded the issue on appeal to the RO for additional evidentiary development.  Following such development, a September 2014 rating decision was issued awarding benefits under 38 U.S.C.A. § 1151 for both prostate cancer and bone cancer, as well as for a psychiatric disorder secondary to the cancer conditions.  Special monthly compensation based upon the Veteran's housebound status was also awarded.  The only claim remaining at issue is whether compensation is warranted for erectile dysfunction, secondary to the prostate cancer disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's erectile dysfunction is proximately due to his prostate cancer.



CONCLUSION OF LAW

The criteria for compensation for erectile dysfunction, as secondary to the prostate cancer compensated under 38 U.S.C.A. § 1151, have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.310 (2014); VAOPGCPREC 8-97 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this case, the Veteran was awarded compensation for prostate cancer under 38 U.S.C.A. § 1151.  See September 2014 rating decision.  "Compensation" under 38 U.S.C.A. § 1151 includes benefits payable for conditions secondary to or proximately the result of the § 1151 disability under 38 C.F.R. § 3.310.  VAOPGCPREC 8-97 (1997).  Therefore, benefits may also be awarded under 38 U.S.C.A. § 1151 for a current disability that is proximately due to or the result of a § 1151 disability.  Id.

On VA examination in September 2009, April 2014, and July 2014, the Veteran was confirmed to carry a current diagnosis of erectile dysfunction and the VA examiners clearly determined that the erectile dysfunction was caused by the Veteran's radiation treatment for prostate cancer.  Therefore, the Veteran has a current disability that is proximately due to a § 1151 disability.  Compensation is, therefore, warranted for erectile dysfunction as secondary to prostate cancer.  



ORDER

Benefits payable for erectile dysfunction, as secondary to prostate cancer covered by 38 U.S.C.A § 1151 are granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


